Citation Nr: 0605656	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  05-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its decision, the RO granted the 
veteran's service connection claims for tinnitus and hearing 
loss of the left ear, but denied the claim seeking 
entitlement to service connection for hearing loss of the 
right ear.  The denial is the subject of this appeal.


FINDINGS OF FACT

The veteran does not have a hearing loss disability of the 
right ear as defined by VA regulations for the purposes of 
service connection.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005). 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2005, prior to the initial 
decision on the claim in June 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In its April 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim for service connection for hearing loss.  
Specifically, the letter stated:

		[T]he evidence must show three things:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your disability 
and an injury, disease, or event in military 
service.

The letter also informed the veteran about the information 
and evidence that VA would seek to provide including relevant 
records from any federal agency, such as military and VA 
medical records, and private treatment records if the veteran 
completed a release form.

The RO explained what information and evidence the veteran 
was expected to provide.  Specifically, the letter instructed 
the veteran to submit any medical reports in his possession, 
the dates of medical treatment during service, the dates and 
places of treatment at any VA facility, medical evidence from 
post-service treatment, and a completed release form so the 
RO could obtain private treatment records.  Finally, the 
April 2005 letter satisfied the "fourth element" by 
instructing the veteran to provide "any evidence" in his 
possession that pertained to his claim.

The duty to assist the veteran has also been met in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
Statement of the Case (SOC) which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case. 

Background

The veteran seeks service connection for hearing loss in his 
right ear.  He served in an artillery unit while on active 
duty and states in his claim he was exposed to loud noises 
from rifles, pistols, artillery, and generators.

As part of his entrance examination in February 1982, the 
veteran received an audiometric evaluation.  Testing showed 
the hearing in his right ear to be normal.  Pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
0

In the contemporaneous Report of Medical History form, the 
veteran denied experiencing hearing loss.

Service medical records indicate that, in March 1983, the 
veteran complained of hearing loss and speech recognition 
difficulty in his right ear.  Subsequent in-service 
audiometric evaluations, however, continued to show hearing 
within normal limits.  The dates and results of those tests 
for his right ear are as follows:




HERTZ



500
1000
2000
3000
4000
May 1984
5
5
0
0
10
August 
1988
10
5
0
0
5
August 
1989
0
0
10
0
10
April 
1990
0
0
0
0
0

The evaluation dated August 1988 also noted that the veteran 
was routinely exposed to hazardous noise.

The veteran waived his separation examination in December 
1991.

In February 2005, the veteran consulted a private 
audiologist, C.F.  The audiologist's evaluation indicated the 
veteran was exposed to the noise of rifles, pistols, 
artillery, loud generators and high pitched computers during 
military service.  C.F. reported the veteran had normal 
hearing acuity in the right ear with a pure tone average of 
10 decibels for 1000, 2000, 3000, and 4000 hertz.  He also 
reported the veteran had a 96% speech recognition score on 
the Maryland CNC test.

The veteran received a VA audio examination in June 2005.  
Testing again showed normal hearing in the right ear.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5

The examiner reported the veteran had a 98% speech 
recognition score on the Maryland CNC test.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

In this case, the service medical records do not provide 
evidence of a hearing loss disability in the veteran's right 
ear.  None of the five audiometric examinations performed 
during service indicated either a pure tone threshold of 40 
decibels or greater or at least three thresholds of 26 
decibels or greater in the pertinent frequencies.  Nor did 
the veteran meet the requirements for hearing loss within one 
year of leaving service such that he would be entitled to 
service connection on a presumptive basis pursuant to 
38 C.F.R. §§ 3.307 and 3.309.  

Post-service medical records also do not show evidence of a 
right ear hearing loss disability.  The findings of the 
private audiologist, C.F., dated February 2005, did not 
indicate that the relevant auditory thresholds were met as 
defined in 38 C.F.R. § 3.385.  The veteran did not have a 
speech recognition score of 94% or lower, having scored 96% 
on the Maryland CNC Test.

The June 2005 VA audio examination echoed the veteran's 
previous evaluations, showing right ear pure tone thresholds 
that again did not equal or exceed 40 decibels in any one 
frequency or 26 or more decibels in three frequencies.

VA regulations set forth very specific criteria to determine 
when impaired hearing constitutes a disability.  See 
38 C.F.R. § 3.385.  While the veteran has previously been 
granted service connection for hearing loss in his left ear, 
it is his right ear that is at issue before the Board, and 
the medical records show that the required regulatory 
criteria have not been met.  Whatever degree of hearing 
impairment may currently be present, it is not sufficient to 
constitute a disability for purposes of service connection.  
The law and regulations require that there be a disability in 
order for service connection to be granted.  In the absence 
of a current hearing loss disability, as defined by VA 
regulations, service connection must be denied on both a 
direct and presumptive basis.  Degmetich, 104 F. 3d at 1332.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for hearing loss of the right ear is denied.


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


